                                          Case 5:19-cv-04749-VKD Document 84 Filed 09/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     DIVINO GROUP LLC, et al.,                            Case No. 19-cv-04749-VKD
                                                         Plaintiffs,
                                   9
                                                                                              ORDER DIRECTING PLAINTIFFS TO
                                                  v.                                          FILE CORRECTED OPPOSITION
                                  10
                                                                                              BRIEF
                                  11     GOOGLE LLC, et al.,
                                                                                              Re: Dkt. No. 83
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs have filed a notice of errata (Dkt. No. 83) regarding their opposition to

                                  15   defendants’ motion to dismiss the third amended complaint. Dkt. Nos. 77, 80. The Court directs

                                  16   plaintiffs to file a complete opposition brief that incorporates plaintiffs’ corrections to the brief by

                                  17   September 24, 2021. The refiled brief should include the corrected table of contents and table of

                                  18   authorities.

                                  19           IT IS SO ORDERED.

                                  20   Dated: September 21, 2021

                                  21

                                  22
                                                                                                      VIRGINIA K. DEMARCHI
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
